Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 1 of 17




            EXHIBIT 1




                                                    Exhibit 1
7/15/2021               Case 1:21-cv-00626-LY           Document 1-2 Filed 07/15/21 Page 2 of 17
                                     https://judicialrecords.wilco.org/PublicAccess/CaseDetail.aspx?CaseID=2160724

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                               Location : All Courts Help

                                                          Register of Actions
                                                              Case No. 21-0888-C26

 Nicholas Whitson vs. TARGET STORE # 1982 and TARGET                      §                          Case Type: Other Injury or Damage
 CORPORATION                                                              §                          Date Filed: 06/23/2021
                                                                          §                           Location:
                                                                          §
                                                                          §


                                                                  Party Information

                                                                                                                     Lead Attorneys
 Defendant      TARGET CORPORATION                                                                                   Donna C. Peavler
                                                                                                                      Retained
                                                                                                                     817-203-8232(W)


 Defendant      TARGET STORE # 1982                                                                                  Donna C. Peavler
                                                                                                                      Retained
                                                                                                                     817-203-8232(W)


 Plaintiff      Whitson, Nicholas                                                                                    Lance Sharp
                                                                                                                      Retained
                                                                                                                     512-407-8800(W)


                                                             Events & Orders of the Court

            OTHER EVENTS AND HEARINGS
 06/23/2021 Original Petition (OCA)
 06/23/2021 Request for Issuance
 06/23/2021 Citation
               TARGET STORE # 1982                                 Served                   06/24/2021
                                                                   Returned                 06/25/2021
               TARGET CORPORATION                                  Unserved
 06/25/2021 Return of Service
 07/09/2021 Original Answer




https://judicialrecords.wilco.org/PublicAccess/CaseDetail.aspx?CaseID=2160724                                                                   1/1
Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 3 of 17




            EXHIBIT 2




                                                    Exhibit 2
                                                             Filed: 6/23/2021 11:54 AM
          Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page    4 of 17
                                                             Lisa David, District Clerk
                                                                                     Williamson County, Texas
                                                                                     Tammy Clinton


                                               21-0888-C26
                                  Cause Number - - - - - -
 NICHOLAS WHITSON,                                 §              IN THE DISTRICT COURT OF
 plaintiff                                         Williamson County - 26th Judicial District Court
                                                   §
 v                                                 §        WILLIAMSON COUNTY TEXAS
                                                   §
 TARGET STORE #1982 AND                            §
 TARGET CORPORATION,                               §
 defendants                                        §                      DISTRICT COURT

                             PLAINTIFF'S ORIGINAL PETITION

TO '1'111!: HONORABLE JUDGE OF SAID COURT:

       Now Comes NICHOLAS WHITSON, hereinaflt:r                    <.:~lied   "Plaiuliff',   complainin~        of

Defendants TARGET STORE #1982 and TARGET CORPORATION, hereinafter called

"Defendants", and for cause of action Plaintiff would respectfully show unto the Court the following:

                                                   1.
                                DISCOVERY CONTROL PLAN

       Discovery is intended to be conducted under Level3 of the Texas Rules of Civil Procedure.

                                                II.
                                              PARTIES

       Plaintiff is art individual residing in Georgetown, Williamson ColiiitY, Texas.

       Defendant, TARGET STORE# 1982 is located at 1021 W. University Avenue Suite B3,

Georgetown, Texas 78628-5339 and maybe served through the Store Director, Steven Buxton.

       Defendant, Target Corporation is a foreign corporation and maybe served by serving its

registered agent, C T Corporation System at 1999 Bryan St. Suite 900, Dallas, Texas 75201-3136

               To the extent that one or more Defendants ate conducting bilsiness purstu'ltit to a tri'lrle

narne or asswued name not lisled as a Tlamed party to this suit,     l.h~n s11il   is broughl againsl. those

Defendants pursuant to the terms of Texas Rules of Civil Procedure Rule 28, and Plaintiffs hereby

demand that upon answer to this suit, Defendants answer in their correct legal and assumed names.
                                                                                                          Page I



                                                                              Envelope# 54695515
           Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 5 of 17



                                                 III.
                                    MISNOMER/ALTER EGO

        In the event any parties are misnamed or are not included herein, it is Plaintiffs contention

that such was a "misidentification", "misnomer" and/or such parties are/were "alter egos" of parties

named herein. Alternatively, Plaintiff contends that such "corporate veils" should be pierced to hold

sudt pcuties properly included in the interest ot JUStice.

                                                IV.
                                               VENUE

       Venue of this lawsuit is proper in Georgetown, Williamson County, Texas pursuant to TEX.

CIV. PRAC. & REM. CODE§ 15.002 (a)(l) et. al. in that all or a substantial part of the events or

omissions giving rise to this cause of action occurred in Williamson County, Texas.

       This Court has jurisdiction over the lawsuit because the damages sought are within the

jurisdictional limits of the court, and Plaintiff seeks only monetary relief of over $250,000, but not

more than $2,000.000, including Jamages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorney fees.

                                                  v.
                                               FACTS

       On or about June 25, 2019, Plaintiff was working in the course and scope of his employment

with Defendants. ln the furtherance of his duties   for Defendants, Plaintiff sutlered an injury which
caused serious, permanent and disabling injuries and resulting damages. On said date, Plaintiff was

working with another Target employee breaking down the shelves. The other Target employee was

inappropriately working above Plaintiff and caused a metal shelf to fall, slicing the Plaintiffs left

arm, wrist and hand.



                                                 VI.
                                                                                                 Page2
              Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 6 of 17



                                              NEGLIGENCE

        On the occasion in question, the incident was proximately caused by the negligence of the

Defendants in one or mort=': ofthf: followine; rF:spF:cts spr.r.ifir.Hlly, hut not limiteci to:

        1.       In failing to provide a safe place to work;

        2.       In failing to provide the proper equipment with which to do the work;

        3.       In failing to warn of any dangers;

        4.       In failing to provide the proper assistance with which to do the work;

       . 5.      In failing to adequately establish and enforce safety rules. and regulations; and

        G.       In failing to eliminate unsafo;   m~thods   and operations.

        Each and all of the above and foregoing acts, both of omission and commission, singularly

or in combination with others, constituted negligence which proximately caused the occurrence made

the basis ofthis suit, and the Plaintiffs injuries and damages pled herein.

                                                     VII.
                                                DAMAGES

        As a proximate cause otthe Defendants' negligence the Plaintiffhas sustained the following

damages:

        (1)      Medical expenses in the past;

        (2)      Medical expenses that, in reasonable medical probability, will be incurred in the
                 future;

        (3)      Lost of earning capacity in the past;

        (4)      Loss of earning capacity that, in reasonable probability, will be incurred m
                 the future;

        (5)      Pain and suffering in the past;

        (6)      Pain and suffering that, in reasonable probability, will be suffered in the future;

        (7)      Mental anguish suffered in the past;
                                                                                                   Page 3
              Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 7 of 17




        (8)      Mental anguish that, in reasonable probability, will be suffered in the future;

        (9)      Disability, disfigurement and impairment in the past; and

        (10)     Disability, disfigurement and impairment that, in reasonable probability, will occur
                 in the future;

        Based on the above enumerated injuries and damages which were caused by the negligent

acts and/or omissions of the Defendants, the Plaintiff pleads for actual damages in an amount that

Uw jury deems reasonable under tht; ~ircumstances which exceed the minimum jurisdictional limits

of the Court.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff requests that the Defendants be

cited to appear and answer herein, and that upon a final hearing hereof, the Plaintiff has judgment

against the Defendants for actual damages in an amount the jury deems reasonable under the

circumstances which is in excess of the minimum jurisdictional limits of the Court together with pre-

jm.lgtut:ul interest, post-judgment interest, costs of court, and for such other and further relief to

which the Plaintiff may be justly entitled.

                                                       Respectfully submitted,

                                                       THE SHARP FIRivl
                                                       P.O. Box 302887
                                                       Austin, Texas 78703
                                                       (512) 407-8800
                                                       (512) 407-8806 fax

                                                       By:lsi Lance D. Sharp
                                                         Lance D. Sharp
                                                         Lance@sharpfirm.com
                                                         State Bar No. 18117850

                                                          Laura Bellegie Sharp
                                                          Laura@sharpfirm.com
                                                          State Bar No. 02105670

                                                          ATTORNEYS FOR PLAINTIFF
                                                                                                   Page4
Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 8 of 17




            EXHIBIT 3




                                                    Exhibit 3
                                    Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 9 of 17
                                                       CITATION
                                      THE STATE OF TEXAS, COUNTY OF WILLIAMSON
                                                    NU. 21-0888-C26


    NICHOLAS WHITSON VS. TARGET STORE# 1982 AND TARGET CORPORATION


    TO:                 TARGET CORPORATION
                        By Serving Its Registered Agent C T Corporation System
                        1999 BRYAN ST SUITE 900
                        DALLAS TX 75201-3136


    DEFENDANT in the                  abov~::   stylt:d and numbered cause:

    YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
    issued this citation by I 0:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
    petition, a default judgment for the relief demanded in the petition may be taken against you. In addition to filing a written answer
    with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally must be
    made no later than 30 days after you file your answer with the clerk. Fin~ out more at TexasLawHelp.org

    Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION in the above styled and numbered cause, which was filed on the 23rd
    day of June, 2021 in the 26th Judicial District Court ofWilliamson County, Texas. This instrument describes the claim against you.

    ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office on this the 23rd day of June, 2021.

    ADDRESS OF LEAD ATTORNEY FOR                                                                            Lisa CJJavid; CJJistrict Ckrft
    PETITIONER:
                                                                                                      PO Box 24, Georgetown, TX 78627
    Lance Sharp
    PO Box 302887
                                                                                                          Williamson County, Texas
    Austin TX 78703                                                                                            (512) 943-1212

                                                                                              BY:
                                                                                                       Sabrina Rodriguez, Deputy

                                                                          RETURN OF SERVICE
    Came to hilnd on the _;23rJday of. J"IAJ\t',        20'..f ,at Jljj!Q o'cloclcP M. and cxc .. ulvJ al                                          , within the
    County of_                              , TP.x::~s, M _ _ o'dock _M. on the                     Jay vf                         , 20__, by delivering to the
    within named                                                          in person a true copy of this citation, with a true and correct copy of the
    PLAINTIFF'S ORIGINAL PETITION attached thereto, having first endorsed on such copy of citation the date of delivery.
    *NOT EXECUTED, the diligence u&ed to execute being (slw"·mmmerofaeuo•ery) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      ::-----::-------;for the following reason - - - - - - - - - - - - - - - - - - - - - - - '
    the defendant may be found at _ _ __
    • Strike if not applicable.
    TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY_ _ _ _ _ _ _ _ _ _ _ _ _ _ COUNTY, TEXAS
    _ _ _ _ _ _ _ _ _ _ _ _ _ SHERIFF/CONSTABLE    BY: _ _ _ _ _ _ _ _ _ _ _ _ _ DEPUTY
    x~~~~~-~~-~-~-c;:~-~J!_q!_~I~~~-=-~-~--=-=--~--=--=--=--~-=--=-___ . ____ . _____ ._. ______ . ____________________________________ .·- _______________ .
                     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
                   In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return.
    My name is---:::---:-----=:----:-.,.,..,-,::--:---:-----------'' my date of birth is                                                          and my address is
                             Please print.       (First, Mi\fd!e, Last)

    =-===:-:-:=-:::::-:::=::-=:::-:-c:-::-::::-:-:::-=-:=,-::-:-==c-:-:=-:=:=-::==-==-==-=-===-.,-:-::::-:::=====-------------                                              (Street, City, Zip).
    I DECLARE UNDER PENALTY OF PERJURY THAT THR FOREGOING IS TRUE AND COruu::CT.
    Executed in _ _ _ _ _ _ _ _ _ _ _ _County, State of _ _ _ _ _ _, on the _ _ _ day of _ _ _ _ _ _ _ _ _, 20_ _.

~   ___________________ . _-~e.cJ~r!'!'~::'-Y!~~r!>;.e,!l_ ~r,?~~~s. ~~ry~~ _______________________ . ______ . ____ ... ________I P. ~ _&;_ ~~l?i!~~~'! ~f ~~'!i[~c~~i~~. __ . ___________________ ~

                                                                                                              -

                                                                             Certified Article Number
                                                                          9~1~      72bb 990~ 2l~b ~099 b2
                                                                                  SENDER'S RECORD                                                        at#P}Dd_
                                                                                                                                                       BY:                PSCt~'f-
                   Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page
                                                                       Filed:10  of 172:28 PM
                                                                              6/23/2021
                                                                                       Lisa David, District Clerk
                                                                                       Williamson County, Texas
                                                                                       Sabrina Rodriguez



               THE SHAHP FIR~!

  LANCE D. SI-IAl~P*                                                                     P. Q. Box 30.2887
LAURA BELLEGIE SHAHP                                                                   AUGTIN, TEXAS 7870:3
                                                                                      (;'512) 407-8800 (f'HQNE)
      •liOARD CERTIFIED PERSQI'!A\, !~JURY TRIAl                                       <f.>.J~J   40'7 -8800 (J!'Ax)
     lAW-TEXAS BOARD OF LEGAL SPEC!AUZATION



                                                     February 09, 2019

Williamson County District Clerk
Attn: Lisa David
P. 0. Box 24
Georgetown 1 TX 78627

                              Cause No.: 21-0888-C26 Nicholas Whitson v. Targets Store #1982 and Target
                              Corporation, In the District Court of Williamson County-26th Judicial District
                              Court

Dear Ms. David:

       I am requesting two citations be issued m the above style and cause number.                                The
following parties should be issued a citation:

1.            Target Store #1982
              Store Director: Steven Buxton
              1021 W. University Avenue, Suite B3
              Georgetown, TX 78628-5339

2.            Target Corporation
              C T Corporation System
              1999 Bryan St. Suite 900
              Dallas, TX 75201-3136

       I am requesting that the citations be sent to 'Thomas Process at Scott(a{thomasprocess.org.
Additionally, please send a courtesy copy to my office at Lance(a{sharpfirm.com. Thank you for
your prompt attention to this matter.


                                                          Sincerely,

                                                          Is! Lance D. Sharp
                                                          Lance D. Sharp




                                                                                    Envelope# 54707611
Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 11 of 17




            EXHIBIT 4




                                                   Exhibit 4
        Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page
                                                            Filed:12  of 17
                                                                  7/9/2021 1:14 PM
                                                                           Lisa David, District Clerk
                                                                           Williamson County, Texas
                                                                           Tammy Clinton



                                        NO. 21-0888-C26

NICHOLAS WHITSON,                                 §         IN THE DISTRICT COURT OF
      Plaintiff,                                  §
                                                  §
vs.                                               §         26TH JUDICIAL DISTRICT COURT
                                                  §
TARGET STORE #1982 AND                            §
TARGET CORPORATION,                               §
      Defendants.                                 §         WILLIAMSON COUNTY, TEXAS


                   DEFENDANTS’ VERIFIED DENIAL AND ORIGINAL ANSWER

       Defendants hereby file their Verified Denial and Original Answer to Plaintiff’s Original

Petition and in support thereof would respectfully show the following:

                                               I.
                                        VERIFIED DENIAL

       1.      By way of verified denial under Texas Rule of Civil Procedure 93, Defendants

deny Plaintiff is entitled to recover from “Target Store #1982” in the capacity in which it has

been sued. Defendants deny that “Target Store #1982” is an existing entity; was involved in the

incident giving rise to this lawsuit; employed Plaintiff; or owned or operated the premises

where the incident occurred. Consequently, Plaintiff has no right or potential right of recovery

against “Target Store #1982” because it is not a proper party to this suit. See, e.g., Ray Malooly

Trust v. Juhl, 186 S.W.3d 568, 571 (Tex. 2006).

                                              II.
                                        GENERAL DENIAL

       2.      Defendants deny each and every material allegation contained in Plaintiff’s

Original Petition, demand strict proof thereof, and to the extent that such matters are



DEFENDANTS’ VERIFIED DENIAL AND ORIGINAL ANSWER                                            Page 1 of 5


                                                                                Envelope# 55200878
         Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 13 of 17




questions of fact, say Plaintiff should prove such facts by a preponderance of the evidence, if he

can so do.

                                         III.
                  DEFENSES AND LIMITATIONS ON DAMAGES AND LIABILITY

       3.      Defendants specifically deny Plaintiff’s claim that they were negligent, and

Defendants deny that their alleged acts or omissions proximately caused Plaintiff’s alleged

damages.

       4.      Defendants claim Plaintiff failed to use the degree of care and caution as would

have been used by a reasonable person under the same or similar circumstances, which solely

produced and proximately caused Plaintiff’s alleged damages, if any.

       5.      Defendants claim that Plaintiff’s alleged damages or injuries, if any, were caused

by the acts or omissions of third persons not under the control of Defendant. Such acts or

omissions of said third persons were the sole, producing, proximate, intervening, or

supervening cause of Plaintiff’s alleged damages or injuries, if any.

       6.      Defendants would show that the accident complained of was an unavoidable

accident, as that term is known under Texas law.

       7.      Defendants contend any claims for past and future medical or health care

expenses are limited to the customary and usual amounts charged for reasonable and

necessary medical care and, as regards past medical expenses, are further limited to the

amounts actually paid or incurred by or on behalf of Plaintiff, pursuant to Texas Civil Practice

and Remedies Code § 41.0105.




DEFENDANTS’ VERIFIED DENIAL AND ORIGINAL ANSWER                                         Page 2 of 5
         Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 14 of 17




       8.      Defendants contend that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking recovery for loss of earnings, lost wages, loss

of earning capacity, or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax

payments, or unpaid tax liability to any federal income tax law.

       9.      Defendants contend they are entitled to have the factfinder allocate

responsibility, if any, among all parties, including settling parties and responsible third parties,

in accordance with Chapters 32 and 33 of the Texas Civil Practice and Remedies Code.

       10.     Defendants further state that, in the unlikely event an adverse judgment would

be rendered against them in this matter, Defendants would respectfully pray for contribution,

indemnity, and all available credits as provided for in the Texas Civil Practice and Remedies

Code and under Texas law.

       11.     Defendants are further entitled to, and specifically plead for, a credit or offset

against any judgment that may be rendered against them for any and all amounts paid to, or on

behalf of, Plaintiff under any of Defendants’ benefit or insurance programs, including but not

limited to the Target Corporation Texas Occupational Injury Benefit Plan.

                                            IV.
                                REQUEST FOR COURT REPORTER

       12.     Defendants respectfully demand a court reporter be present at all proceedings

before the Court.




DEFENDANTS’ VERIFIED DENIAL AND ORIGINAL ANSWER                                           Page 3 of 5
         Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 15 of 17




                                             V.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray Plaintiff take

nothing by this cause of action, Defendants be permitted to recover the costs expended on

their behalf, and for such other and further relief that Defendants may show themselves justly

entitled, in law or in equity.


                                           Respectfully submitted,

                                           /s/ Donna C. Peavler_________________
                                           Donna C. Peavler
                                           State Bar No. 00783887
                                           dpeavler@peavlerbriscoe.com
                                           Seth R. Lightfoot
                                           State Bar No. 24093625
                                           slightfoot@peavlerbriscoe.com
                                           PEAVLER|BRISCOE
                                           2215 Westgate Plaza
                                           Grapevine, Texas 76051
                                           (817) 203-8232 (telephone)
                                           (214) 999-0551 (facsimile)

                                           ATTORNEYS FOR DEFENDANTS



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on July 9, 2021.

                                           /s/ Donna C. Peavler
                                           Donna C. Peavler




DEFENDANTS’ VERIFIED DENIAL AND ORIGINAL ANSWER                                     Page 4 of 5
          Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 16 of 17




    STATE OF TEXAS               §
                                 §
    COUNTY OF TARRANT            §

         Before me, the undersigned authority, did personally appear Donna Peavler, who upon
her oath deposes and says: she is one of the attorneys of record for Defendant; she has never
been convicted of a felony or disqualifying crime; she is over the age of 21; and she is
competent to make this verification. Accordingly, she verifies that the facts alleged in "Section
I. Verified Denial" of the foregoing pleading are within her personal knowledge and true and
correct.




                                                     ti
       Subscribed and sworn to before me on this ~ ay of July 2021.




                                               (~
                                            NOTARY PUBLIC in and for the State of Texas




DEFENDANTS' VERIFIED DENIAL AND ORIGINAL ANSWER                                       Page 5 of 5
              Case 1:21-cv-00626-LY Document 1-2 Filed 07/15/21 Page 17 of 17

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Donna Peavler on behalf of Donna Peavler
Bar No. 783887
dpeavler@peavlerbriscoe.com
Envelope ID: 55200878
Status as of 7/9/2021 1:44 PM CST

Case Contacts

Name                    BarNumber   Email                           TimestampSubmitted    Status

Lance DSharp                        Lance@Sharpfirm.com             7/9/2021 1:14:38 PM   SENT

LAURA BELLEGIESharp                 LAURA@SHARPFIRM.COM             7/9/2021 1:14:38 PM   SENT

Donna Peavler                       dpeavler@peavlerbriscoe.com     7/9/2021 1:14:38 PM   SENT

Sandy Dixon                         sdixon@peavlerbriscoe.com       7/9/2021 1:14:38 PM   SENT

Seth R.Lightfoot                    slightfoot@peavlerbriscoe.com   7/9/2021 1:14:38 PM   SENT

Janie Karrington                    jkarrington@peavlerbriscoe.com 7/9/2021 1:14:38 PM    SENT
